Citation Nr: 1341057	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977.  He also had service in the Army Reserve.

This matter is on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was remanded by the Board in March 2012 for further development and is now ready for disposition.


FINDING OF FACT

A right knee disability was not shown in service or for many years thereafter, or during any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), and is unrelated to active or inactive service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify was satisfied by a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service medical records, and personnel and treatment records from Reserve service.  The Veteran has also submitted treatment records from a private facility and his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in July 2012.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is adequate.  It is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

This appeal was remanded by the Board in March 2012 for further development.  Specifically, the Board instructed the RO to obtain the Veteran's Reserve personnel and treatment records.  The RO was also instructed to provide the Veteran a VA examination.  The Board is satisfied there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, the Veteran was provided a VA examination in July 2012, which the Board finds adequate for adjudication purposes.  The RO also acquired the Veteran's personnel records, and all available treatment records have also been acquired.  Accordingly, the Board finds substantial compliance with the Remand directives.

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for a right knee disability.  He asserted at a VA examination in July 2012 that he struck his right knee on an amphibious cargo vehicle during a period of INACDUTRA in 1980, which caused prolonged right knee swelling and required him to be hospitalized at Ft. Eustis for two weeks.  He did not seek any follow-up treatment. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection will also be presumed for certain listed chronic diseases, including arthritis of the knee, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309 (2013). 

The Veteran may also be eligible for benefits as a Veteran based on any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2013); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

After a review of the evidence, the Board determines that service connection not warranted.  As an initial matter, the service medical records do not show complaints of, treatment for, or a diagnosis related to a right knee disability during his only period of active duty, in 1977.  Significantly, the Veteran's separation physical examination in March 1977 does not show any complaints of or observed symptoms related a right knee disability.  At a July 2012 VA examination, he specifically denied any right knee injury during his period of active duty.  Moreover, there is no clinical indication of a right knee disability occurring during any period of ACDUTRA or INACDUTRA.

Next, the post-service evidence does not show symptoms related to a right knee disability until the Veteran fell from workplace scaffold in June 2002, which resulted in a meniscus tear and a torn anterior cruciate ligament (ACL).  He underwent surgery to repair the injury shortly thereafter.  The Board emphasizes that this first indication of a right knee disability is approximately 25 years after the Veteran left active duty, and 22 years after he asserts his injury occurred during inactive duty.  Therefore, a continuity of symptoms is not shown based on the clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

A Veteran is competent in some cases to diagnose some disabilities despite being a lay person.  However, he is not competent diagnose musculoskeletal disabilities such as a disability to the knee, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is medical in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since 1980, while competent, is nonetheless not credible.  In making that determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, while the Veteran underwent knee surgery in 2002, and received follow-up treatment on a number of occasions throughout 2003, he never once mentioned a prior knee injury.  Moreover, the fact that all of his statements regarding an in-service knee injury were made in the context of a claim for benefits, especially when he did not mention any prior history of symptoms while being treated in 2002 for a workplace injury, negatively impacts his credibility.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

A private physician who evaluated the Veteran's knee in August 2002 speculated that the ACL injury may have existed prior to that accident.  However, the Board cannot infer from that statement alone that any injury occurred during a period of ACDUTRA or INACDUTRA. Moreover, the physician's observation was speculative.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence is against a relationship of the claimed knee disability to service, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in July 2012.  On that occasion, the Veteran stated his recollection of how his right knee was injured during a period of INACDUTRA.  After a thorough examination, the examiner diagnosed internal derangement of the right knee, status-post arthroscopy in 2002.  

However, the examiner also opined that it was less likely than not that the Veteran's right knee disability was related to active duty service or to any period of ACDUTRA or INACDUTRA.  In providing that opinion, the examiner found that the claims file did not indicate any injury to the right knee in service, although an injury to the left knee was noted in service.  The examiner also observed that there was no objective evidence that the Veteran's right knee symptoms existed prior to 2002 and, in fact, the Veteran specifically denied a history of his right knee giving way or anything else to keep him from working.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right knee disability to his active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran is not competent to provide testimony regarding the etiology of his right knee disability because that is a medical opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because musculoskeletal disabilities are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of the right knee disability are found to lack competency.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection.  Therefore, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a right knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


